Motion referred to the court that rendered the decision. Present — Nolan, P. J., Adel, MaeCrate, Beldoek and Murphy, JJ. Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals granted. The following question is certified: Was the order of this court, entered April 12, 1954, properly made as a matter of law? The decision and order of this court were made as a matter of law and not in the exercise of discretion. ¡Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Beldoek, JJ. [See ante, p. 883.]